                                   1

                                   2

                                   3

                                   4                      IN THE UNITED STATES DISTRICT COURT

                                   5                    FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    MARK ANTHONY CANDLER,                     Case No. 11-cv-01992-CW
                                   8                  Plaintiff,                  ORDER SETTING BRIEFING
                                                                                  SCHEDULE
                                   9            v.
                                                                                  (Dkt. Nos. 117, 118)
  United States District Court
Northern District of California




                                  10    SANTA RITA COUNTY JAIL WATCH
                                        COMMANDER, et al.,
                                  11
                                                      Defendants.
                                  12

                                  13

                                  14        The Ninth Circuit issued a memorandum on January 7, 2020, in

                                  15   which it affirmed in part and reversed in part this Court’s

                                  16   orders granting summary judgment in favor of Defendants.          See

                                  17   Docket No. 117.        The Ninth Circuit issued its mandate on January

                                  18   29, 2020.      Docket No. 118.

                                  19        No later than February 14, 2020, Defendants shall file a

                                  20   brief of no more than four pages describing the next steps.

                                  21   Candler may file a response of no more than seven pages by March

                                  22   6, 2020.      Defendants may file a reply of no more than three pages

                                  23   by March 20, 2020.

                                  24        IT IS SO ORDERED.

                                  25   Dated:     1/31/2020
                                                                                CLAUDIA WILKEN
                                  26                                            United States District Judge
                                  27

                                  28
